315 F.2d 397
Marvin J. IGO, Appellant,v.UNITED STATES of America, Appellee.
No. 7262.
United States Court of Appeals Tenth Circuit.
April 5, 1963.

Jesse L. Near, Boulder, Colo., for appellant.
E. C. Nelson, Asst. U. S. Atty., Muskogee, Okl. (Edwin Langley, U. S. Atty., Muskogee, Okl., with him on the brief), for appellee.
Before PICKETT and SETH, Circuit Judges, and CHRISTENSON, District Judge.
PER CURIAM.


1
This is an appeal from a judgment denying relief to the appellant, Marvin J. Igo, on his motion, under 28 U.S.C. § 2255, which was treated as an application for a writ of error coram nobis.1 Igo alleges that prior to his plea of guilty certain promises and threats were made to him by the Assistant United States Attorney who was handling the case, and that his plea of guilty was not voluntary because it resulted from this alleged inducement and coercion.


2
The district court heard the matter on its merits, and, upon conflicting evidence, found that:


3
"No statements, provises [sic] or threats were made by Assistant United States Attorney Paul Gotcher to Marvin J. Igo concerning Igo's pleading guilty, sentence to be received, reduction of sentence or any other matter."


4
The court also found that Igo waived a grand jury indictment, and that his plea of guilty was voluntary. These findings are amply supported by the record, and will not be disturbed on appeal. Roddy v. United States, 10 Cir., 296 F.2d 9; Williams v. United States, 10 Cir., 267 F.2d 559, cert. denied 361 U.S. 867, 80 S.Ct. 128, 4 L.Ed.2d 106; Hurst v. United States, 10 Cir., 180 F.2d 835.


5
Affirmed.



Notes:


1
 This is the third such motion filed by Igo, who has served the sentence of which he complains, and who is now confined in the Kansas State Penitentiary. The second motion, filed in 1961, was overruled without a hearing, and this Court affirmed that ruling by the district court. Igo v. United States, 10 Cir., 303 F.2d 317